Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 7/6/2021.  Claims 1-11 are currently pending in the instant application.

Objections
The disclosure is objected to because of the following informalities: 
The peak numbers and graph headings are still undiscernible.
Appropriate correction is required.

Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph. 
Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite in regards to the structure of compound 2. Compound 2 depicts the structure with an incomplete valency and structure for the nitrogen amine. The remaining claims are rejected as depending from rejected claim 1. Appropriate correction is required.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mestichelli et al. (Supporting Information for Mestichelli et al., Org. Lett., 2013, 15(21), 5448), in view of Zagol et al. (Chem. Res. Toxicol., 2010, 23, 240), further in view of Guo et al. (US 6117880) and further in view of Greene et al. (Greene’s Protective Groups in Organic Synthesis (John Wiley & Sons, Inc., 4th Ed., 2007, pg 725-731 and 748-756)).
Applicant Claims
The instant claims are drawn to a method for preparing salicylamine acetate, wherein the method comprises steps of: 5(1) subjecting salicylaldehyde of Structural Formula 1 to amino protection to obtain a compound of Structural Formula 2; and (2) subjecting the compound of Structural Formula 2 to acid hydrolysis.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Mestichelli et al. teaches the synthesis of salicylamine (2-hydroxybenzylamine) shown below, by reacting the aldehyde with benzylcarbamate (Cbz protecting group), at 1:3 equivalents respectively, at room temperature, e.g. 25 degrees C, for 18 hours in acetonitrile, using TFA, trifluoroacetic acid, then deprotecting using hydrogenation on Pd/C (page 6, last paragraph to page 7, second to the last paragraph). Mestichelli et al. exemplifies Boc as a protecting group for the amino group (page 32, 34, 38). 

    PNG
    media_image1.png
    159
    1147
    media_image1.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Mestichelli et al. does not teach formation of the acetate salt of salicylamine.
Zagol et al. teaches synthesis of salicylamine acetic acid salt from acetic acid and the pharmaceutical efficacy of the salt form (Scheme 1; Table 2, Figures A and B). The salicylamine acetic acid salt is synthesized using 20 ml acetic acid to give 2.7 g, about 20 mmol of salicylamine acetic acid salt product (page 241, second column, last paragraph). Zagol et al. teaches that salicylamine acetic acid salt prevents the formation of LG adducts on proteins in cells without cytotoxicity (page 241, first column, third paragraph) and the salt has no cytotoxicity, but is efficacious (page 245, Table 2; page 247, Figure 4 graphs A and B). 
Mestichelli et al. is also deficient in that it does not teach applicant’s Boc protection and acid hydrolysis. Instead Mestichelli et al. teaches Cbz protection and hydrogenation.
Guol et al. teaches the equivalency of the protecting groups: Cbz and Boc (column 14, lines 27-47; column 16, line 59-60). Guo et al. teaches removing the BOC protecting group using acid hydrolysis with a solvent such as methanol with trifluoroacetic acid or hydrochloric acid (column 14, lines 24-45). Guo et al. teaches a general procedure for removal of the Boc protecting group which includes reacting with hydrochloric acid in dioxane (4 N, 4-10 equiv.) at room temperature for 4 hours, to give the hydrochloride salt of the amine HCl salt (column 18, line 45-60). Guo et al. teaches the equivalency of the acetate and hydrochloride salts, which are both pharmaceutically acceptable salts (column 10, lines 37-50). Guo et al. teaches using acetic acid in large amounts (column 24, lines 16-17; column 27, line 6). Guo et al. generally teaches 
Greene et al. also teaches the equivalency and extensive use of Boc protection and acid hydrolysis for deprotection with Cbz protection and hydrogenation for deprotection, along with the reaction conditions, e.g. HCl, THF, methanol, room temp. to reflux, 2 equiv Boc derivative, 5-10 hrs, etc. necessary for protection and deprotection of the Boc group. Greene et al. also teaches the benefits of using the Boc group because of its non-reactivity, inertness and ease of use (pg 725-731 and 748-756).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to perform the simple substitution step of using Guo et al.’s Boc protection and acid hydrolysis, rather than Mestichelli et al.’s Cbz protection and hydrogenation, since it is a simple substitution of one known amino protecting group and deprotection step for another to yield predictable results, especially since both Mestichelli et al. and Greene et al. teach this equivalency. One would be motivated to make this substitution for the Boc protecting group because of its ease of use, non-reactivity and inertness. Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
It would also be obvious to make the pharmaceutically acceptable acetate salt of salicylamine using acetic acid, since Zagol et al. teaches the efficaciousness and low cytotoxicity of salicylamine acetate. Forming commercially available and pharmaceutically acceptable salts 
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Absent any showing of unusual and/or unexpected results over applicant's particular method for forming salicylamine acetate, the art obtains the same effect on the method's efficacy and utility.  The expected result is the efficient synthesis of salicylamine acetate for the pharmaceutical industry.

				Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658